DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 01 May 2020. Claims 1-15 were canceled without prejudice or disclaimer and new claims 16-30 introduced. Claim 16-30 are currently under examination.

35 U.S.C. § 119
	Acknowledgment is hereby made of Applicant’s claim for foreign priority based on CN 202010078069.9 filed 06 February 2020. Although a certified copy of this application has been received, it is noted, however, that Applicant has NOT filed an English translation of this application as required by 35 U.S.C. § 119(b)(3). Accordingly, the foreign priority claim has NOT been entered.

37 C.F.R. § 1.98
	The information disclosure statement filed 01 May 2020, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 01 May 2020, have been reviewed and are acceptable.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 29 and 30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 29 references a method for multiplex detection of a novel coronavirus nucleic acid which includes the steps of providing a nucleic acid sample for testing and preparing a PCR reaction system for detection. However, the claimed method steps are incomplete and do not accomplish the scientific objective of multiplex detection. The method simply provides preparative steps without providing any meaningful assay and detection steps. It is not readily manifest which additional steps should be incorporated into the claimed method. Accordingly, the skilled artisan cannot readily ascertain the metes and bounds of the patent protection desired. Amendment of the claim language to reference a multiplex PCR method for the detection of SARS-CoV-2 nucleic acids comprising the following steps: 1) extracting nucleic acid template from a subject test sample; 2) mixing the nucleic acid template with a PCR reaction system comprising the following components: a first ORF1ab primer pair consisting of a forward primer consisting of SEQ ID NO.: 1 and a reverse primer consisting of SEQ ID NO.: 2; a labeled detection probes consisting of SEQ ID NOS.: 3, 6, and 9; 3) performing real-time fluorescent PCR; and 4) detecting amplified DNA using different fluorescent channel curves, or something similar thereto, as supported by the disclosure. The source and nature of the detectable label should also be clearly set forth. See Lassaunière et al. (2010) who disclose a similar method.
	Claim 30, which is also directed toward a multiplex PCR method for the detection of SARS-CoV-2 nucleic acids, is vague and indefinite for referencing claim 22, which is not directed toward said method. Appropriate correction is required.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

	Claims 16-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature) without significantly more. The claims are directed toward(s) a kit comprising various SARS-CoV-2 primers and probes (SEQ ID NOS.: 1-6). Additional limitations recite other components in separate containers. The primers and probes may also be combined into a single container. This judicial exception is not integrated into a practical application. Simply placing the primers/probes into a kit or container does not impart any 
	The claims encompass naturally-occurring SARS-CoV-2 nucleic acids or fragments (primers) thereof, which are not patentable. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013). University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 761, 113 U.S.P.Q.2d 1241, 1244 (Fed. Cir. 2014). Pursuant to the Supreme Court decision in Myriad the Court concluded that claims directed toward isolated DNAs are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." The Court held that simply isolating a "gene from its surrounding genetic material is not an act of invention." Concerning claims directed toward primers, the Court also concluded in Ambry that synthetic primers were not patentable because they are structurally identical to their naturally-occurring counterparts. Modification of the nucleic acids (e.g., by incorporation of a label or modified base) would obviate the rejection provided said modification is directly supported by the disclosure.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Enablement
Claims 29 and 30 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed toward a method for multiplex detection of the novel coronavirus nucleic acid, which includes the steps of: (1) providing a nucleic acid sample of a subject to be tested, (2) preparing a PCR reaction system for the PCR detection, wherein the PCR reaction system comprises: the nucleic acid sample provided in 3step (1) and a primer and probe mix containing polynucleotides having sequences shown in SEQ ID NOS.: 1-6.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).
	The claimed invention fails to set forth those salient steps that would lead to the detection of the desired amplification products. Only two assay steps are provided, one involving a et al. (2010) provide a multiplex real-time RT-PCR assay employing FRET hybridization probes. This assay format appears to be similar to that employed in the instant application. The method steps minimally comprised the following: 1) nucleic acid extraction from the subject sample; 2) real-time RT-PCR wherein primers and labeled probes were added to the same reaction mixture; and 3) fluorescence detection using a suitable instrument. The current claims fail to set forth suitable detection steps and the nature of the detection system employed. Accordingly the skilled artisan cannot practice the claimed invention as currently claimed without undue experimentation.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  21 March 2022